DETAILED ACTION
In the response filed January 13, 2022, the Applicant amended claims 1, 3, 5, 9, 16, and 35-38.  Claims 1-3, 5-16, and 34-38 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3, 5-15, and 38 were rejected under 35 U.S.C. 112(b).  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejection from the previous Office action.

Claims 1-3, 5-16, and 34-38 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Applicant’s arguments with respect to claims 1-3, 5-16, and 34-38 have been fully considered and are not persuasive.  
Applicant argues that the claims are not directed to an abstract idea because the claims are directed at a particular architecture and methods for improving the real-time performance of an advertisement engine to maintain a required degree of targeting while achieving a better level of performance.  Examiner respectfully disagrees.  Applicant does not describe or disclose any technological improvements to any technological systems or disclose technological solutions to any technological problems.  The alleged improvement described (e.g., performance of an advertisement engine) is not a technical solution.  The performance that is improved would be to maintain a required degree of targeting and not the advertisement architecture itself.  The claims do not recite any limitations to the technical parts of the system used to execute or implement the abstract idea to improve the performance of the system.  
Applicant argues that the claims are not directed to an abstract idea because the claims are directed to a technical improvement which is a practical application.  Applicant states that the actions occur in real time while content is being loaded and is an improvement to how the underlying system performs.  Examiner respectfully disagrees.  The one or more processors of the system would execute or implement the abstract idea to the extent and speed of its abilities as the claim limitations do not describe any technological features that would augment the speed or performance of the processors/system.  
Here, the asserted improvement is not reflected in the actual claim language.  The specification sets forth the alleged improvements in a conclusory manner, and it does not provide sufficient details such that a PHOSITA would recognize the claimed invention as providing the improvements.  For example, the original disclosure describes these alleged improvements as a result of the improvement of the abstract idea of the claimed invention (e.g., targeting of advertisements).  The original disclosure does not describe in any detail how the claimed invention of maintaining a required degree of targeting advertisements contributes to the reduction of battery usage or network data usage.  The disclosure at most makes a reference to reducing the number of advertisements displayed (Current application, Par. [0077]), but there is no claim language that discloses a system or method that reduces the number of advertisements displayed so that a device battery is specifically less used or the network specifically transfers less data by targeting advertisements.  The claims disclose that an advertisement is always displayed on the user’s device in all embodiments.
In addition, Applicant argues that the claims are directed to features which improve performance as the recited actions must occur in real time while content is being loaded as well as determining a second advertisement predictively before results of a probe have been received.  Examiner respectfully disagrees.  Again, the improvements that are purportedly claimed in the present application are benefits that flow from performing the abstract idea in conjunction with a generic computing structure.  The instant claims are directed to an abstract idea.  They are directed to the idea of an advertisement auction, determining opportunities and user attributes to send advertisements to users while content is loaded onto a user device.  This is a business improvement/advantage, not a technological improvement.  Determining the advertisements to send to users in order to optimize advertisement placement in the manner claimed does not improve the functioning of the computer performing the determining/verifying/sending.  The use of a general-purpose computer in the manner claimed does not improve the functioning of the computer performing the determining/verifying/sending.  Again, this is merely a use of existing technology to execute or implement a business improvement/advantage.  Applicant’s arguments remain unpersuasive.  As such claims 1-3, 5-16, and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments with respect to claims 1-3, 5-16, and 34-38 have been considered but are unpersuasive.  Applicant argues Khambete does not teach “responding to the first publisher server to reserve the first ad opportunity while the first content from the first publisher is being loaded at the first network accessible device.”  Examiner respectfully disagrees.  Applicant argues that Khambete does not teach the reservations in Khambete are made while the advertisements are being loaded to network accessible devices.  The claims as recited do not require that the reservations are made while the advertisement are being loaded to network accessible devices.  The claims recite actions that the system responds to the first publisher server while first content is being loaded to the network accessible device.  First, Wang discloses ad requests are made by the system to publishers in real-time during real-time transactions, or streaming by a user device (Par. [0062], re-targeting opportunities determined while user is viewing content, “while content is being loaded”; Par. [0067], while content is being loaded on to the user device).  Khambete also teaches where the user is loading content onto their device (Par. [0126]), and the system enables users to download new content to the devices (Par. [0064]) and the backend infrastructure enables ad insertion for dynamic ads (Par. [0071], [0094], ads inserted into content dynamically).  As such, Wang and Khambete teach “while the first content from the first publisher is being loaded at the first network accessible device.”  Applicant’s arguments remain unpersuasive and the 35 U.S.C. 103 rejection is hereby maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-16, and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-3, 5-15, and 38 are drawn to a system and claims 16 and 34-37 are drawn to a method, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claim 16) recites/describes the following steps:
“while first content from the first publisher server is being loaded at a first network accessible device, receive, from the first publisher server, a first notice of a first ad opportunity associated with a first network accessible device and the first content, wherein the first notice includes a first plurality of opportunity attributes associated with the first ad opportunity;” 
“query the user profile repository based on the first plurality of opportunity attributes;” 
“determine, based on at least one of the first notice and a results of querying the user profile repository, that a first opportunity attribute of the first plurality of opportunity attributes is associated with a first user attribute associated with an ad campaign;” 
 “responsive to determining that the first opportunity attribute is associated with the first user attribute, respond to the first publisher server to reserve the first ad opportunity and to select the first network accessible device to receive a first advertisement;” 
“receive a confirmation from the first publisher server that the first ad opportunity has been reserved;"
 “after receiving the confirmation, and before the first advertisement is downloaded to the first network accessible device, verify whether the first network accessible device is associated with at least a second user attribute associated with the ad campaign by sending a probe to the first network accessible device;” and 
“responsive to determining a lack of association between the first network accessible device and the second user attribute, cancel sending the first advertisement to the first network accessible device and request a second advertisement be displayed in the first ad opportunity on the first network accessible device instead of the first advertisement.” 
These steps, under broadest reasonable interpretation, describe or set-forth determining opportunities and user attributes to send targeted advertisements to users, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a system comprising: a plurality of publisher servers,” “a user profile repository…and an advertisement engine remote from the publishers and the network accessible devices, the advertisement engine executing on one or more processors,” (claim 1). 
The requirement to execute the claimed steps/functions using the “system comprising: a plurality of publisher servers,” “a user profile repository…and an advertisement engine remote from the publishers and the network accessible devices, the advertisement engine executing on one or more processors,” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 3, 5-15, and 34-38 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 5-15, and 34-38 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using the “system comprising: a plurality of publisher servers,” “a user profile repository…and an advertisement engine remote from the publishers and the network accessible devices, the advertisement engine executing on one or more processors,” (claim 1), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2, 3, 5-15, and 34-38 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 5-15, and 34-38 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 12-16, and 35-37, are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0086215 A1), hereinafter Wang, in view of Khambete et al. (US 2009/0298480 A1), hereinafter Khambete.
Regarding claim 1, Wang discloses a system comprising: a plurality of publisher servers including a first publisher server and a second publisher server (Par. [0031], publisher ad servers); a user profile repository storing a plurality of user profiles associated with a plurality of users (Par. [0037], user profile system), wherein the plurality of users is associated with a plurality of network accessible devices (Par. [0042], client computing devices), and wherein each of the plurality of user profiles includes a respective plurality of user attributes (Par. [0043], profile attributes); and 
an advertisement engine remote from the plurality of publisher servers and the network accessible devices (Par. [0028], [0044], system remote from publishers and devices), the advertisement engine executing on one or more processors and configured to, while the first content from the first publisher is being loaded at the first network accessible device (Par. [0040]; Par. [0062], re-targeting opportunities determined while user is viewing content, “while content is being loaded”; Par. [0067], while content is being loaded on to the user device): receive, from the first publisher, a first notice of a first ad opportunity associated with a first network accessible device, wherein the first notice includes a first plurality of opportunity attributes (Par. [0044], ad opportunity from user device; Par. [0059]); 
query the user profile repository based on the first plurality of opportunity attributes (Par. [0061], query, inventory profiles); 
determine, based on at least one of the first notice and a results of querying the user profile repository, that a first opportunity attribute of the first plurality of opportunity attributes is associated with a first user attribute associated with an ad campaign (Par. [0099]); 
responsive to determining that the first opportunity attribute is associated with the first user attribute, respond to the first publisher to select the first network accessible device to receive a first advertisement (Par. [0046]).
Wang does not explicitly disclose respond to the first publisher server to reserve the first ad opportunity; receive a confirmation from the first publisher server that the first ad opportunity as been reserved; after receiving the confirmation, and before the first advertisement is downloaded to the first network accessible device, verify whether the first network accessible device is associated with at least a second user attribute associated with the ad campaign by sending a probe to the first network accessible device; and responsive to determining a lack of association between the first network accessible device and the second user attribute with the probe, cancel sending the first advertisement to the first network accessible device and request a second advertisement be displayed in the first ad opportunity on the first network accessible device instead of the first advertisement.
Khambete teaches respond to the first publisher server to reserve the first ad opportunity (Par. [0219], advertisers reserve ad-slots); receive a confirmation from the first publisher server that the first ad opportunity as been reserved (Par. [0211], purchase order for ad slot received from advertiser); after receiving the confirmation, and before the first advertisement is downloaded to the first network accessible device (Par. [0166], advertisement to be submitted for advertisement has not been uploaded yet), verify whether the first network accessible device is associated with at least a second user attribute associated with the ad campaign by sending a probe to the first network accessible device (Par. [0555], [0556], api for given device is used and a location listener is added to listen for user location events); and responsive to determining a lack of association between the first network accessible device and the second user attribute with the probe, cancel sending the first advertisement to the first network accessible device (Par. [0550], geographic and time sensitive targeting – ads delivered for specific attributes associated with the user and device; system determines lack of association with the device attributes outside of location and time of day) and request a second advertisement be displayed in the first ad opportunity on the first network accessible device instead of the first advertisement (Par. [0107], standby advertisement used if the slot remains unfulfilled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 5, Wang does not explicitly disclose wherein an ad daemon executes on the first network accessible device to monitor and report on user attributes of a user of the first network accessible device, and wherein the advertisement engine is further configured to receive the second user attribute from the ad daemon.  Khambete teaches an ad daemon executes on the first network accessible device to monitor and report on user attributes of a user of the first network accessible device (Par. [0555], [0556], api for given device is used and a location listener is added to listen for user location events), and wherein the advertisement engine is further configured to receive the second user attribute from the ad daemon (Par. [0550], geographic and time sensitive targeting – ads delivered for specific attributes associated with the user and device; system determines lack of association with the device attributes outside of location and time of day).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6, Wang does not explicitly disclose wherein the advertisement engine is further configured to send the ad daemon to the first network accessible device in conjunction with an initial probing of the first network accessible device.  Khambete teaches wherein the advertisement engine is further configured to send the ad daemon to the first network accessible device in conjunction with an initial probing of the first network accessible device (Par. [0555], [0556], api for given device is used and a location listener is added to listen for user location events).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7, Wang does not explicitly disclose wherein the advertisement engine sends a request for a device status update to the ad daemon after receiving the confirmation and before an advertisement is displayed in the first ad opportunity.  Khambete teaches wherein the advertisement engine sends a request for a device status update to the ad daemon (Par. [0137]) after receiving the confirmation and before an advertisement is displayed in the first ad opportunity (Par. [0166], advertisement to be submitted for advertisement has not been uploaded yet).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8, Wang does not explicitly disclose wherein the advertisement engine cancels sending the first advertisement based on the device status update.  Khambete teaches wherein the advertisement engine cancels sending the first advertisement based on the device status update (Par. [0550], geographic and time sensitive targeting – ads delivered for specific attributes associated with the user and device; system determines lack of association with the device attributes outside of location and time of day).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 12, Wang discloses wherein the advertisement engine further executes to: receive, from a second publisher server (Par. [0031], publisher ad servers), a second notice of a second ad opportunity, wherein the second notice includes a second plurality of opportunity attributes (Par. [0044], ad opportunity from user device; Par. [0059]); and 
determine, based on the user profile repository and the second notice that the second notice is associated with a second network accessible device sharing the first user attribute (Par. [0062], similar profiles).
Regarding claim 13, Wang discloses wherein the second network accessible device is selected by the advertising engine for displaying the first advertisement based on sharing the first user attribute with the first network accessible device (Par. [0062], similar content and similar device).
Regarding claim 14, Wang does not explicitly disclose wherein the second network accessible device is passed over for displaying the first advertisement based on a third user attribute of the second network accessible device unshared with the first network accessible device.  Yang teaches wherein the second network accessible device is passed over for displaying the first advertisement based on a third user attribute of the second network accessible device unshared with the first network accessible device (Col. 17: Lines 1-7, ad selected based on attribute below a threshold of the device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status checking abilities of Yang as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par. [0023]).  Determining a device status of the user to an advertisement opportunity would enable the system to improve the targeting of the content to be provided.
Regarding claim 15, Wang discloses wherein the first publisher acts as a conduit through which the first advertisement is sent to the first network accessible device (Par. [0031], publisher ad servers).
Regarding claim 16, Wang discloses a method comprising: receiving a notice of an ad opportunity associated with a network accessible device, wherein the notice includes a plurality of opportunity attributes and wherein the message is received at a server remote from the network accessible device (Par. [0044], ad opportunity from user device; Par. [0059]); 
while the content is being downloaded to the network accessible device (Par. [0062], re-targeting opportunities determined while user is viewing content, “while content is being loaded”; Par. [0067], while content is being loaded on to the user device): querying a user profile repository based on the first plurality of opportunity attributes (Par. [0061], query, inventory profiles); 
determining based on at least one of the first notice and a results of querying the user profile repository, that a first opportunity attribute of the first plurality of opportunity attributes is associated with a first user attribute associated with an ad campaign (Par. [0099]); 
responsive to determining that the first opportunity attribute is associated with the first user attribute, responding by the server to the first publisher to select the first network accessible device to receive a first advertisement (Par. [0046]).
Wang does not explicitly disclose respond to the first publisher server to reserve the first ad opportunity; receive a confirmation from the first publisher server that the first ad opportunity as been reserved; after reserving the ad opportunity and receiving the confirmation and before the advertisement is downloaded to the network accessible device for the first ad opportunity, verify whether the first network accessible device is associated with at least a second user attribute associated with the ad campaign by sending a probe to the first network accessible device; and responsive to determining a lack of association between the first network accessible device and the second user attribute with the probe, cancel sending the first advertisement to the first network accessible device and request a second advertisement be displayed in the first ad opportunity on the first network accessible device instead of the first advertisement.
Khambete teaches respond to the first publisher server to reserve the first ad opportunity (Par. [0219], advertisers reserve ad-slots); receive a confirmation from the first publisher server that the first ad opportunity as been reserved (Par. [0211], purchase order for ad slot received from advertiser); after reserving the ad opportunity and receiving the confirmation and before the advertisement is downloaded to the network accessible device for the first ad opportunity (Par. [0166], advertisement to be submitted for advertisement has not been uploaded yet), verify whether the first network accessible device is associated with at least a second user attribute associated with the ad campaign by sending a probe to the first network accessible device (Par. [0555], [0556], api for given device is used and a location listener is added to listen for user location events); and responsive to determining a lack of association between the first network accessible device and the second user attribute with the probe, cancel sending the first advertisement to the first network accessible device (Par. [0550], geographic and time sensitive targeting – ads delivered for specific attributes associated with the user and device; system determines lack of association with the device attributes outside of location and time of day) and request a second advertisement be displayed in the first ad opportunity on the first network accessible device instead of the first advertisement (Par. [0107], standby advertisement used if the slot remains unfulfilled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 35, Wang does not explicitly disclose wherein the advertisement engine is further configured to send the ad daemon to the first network accessible device in conjunction with an initial probing of the first network accessible device; receiving the second user attribute from the ad daemon executing on the network accessible device.  Yang teaches wherein the advertisement engine is further configured to send the ad daemon to the first network accessible device in conjunction with an initial probing of the first network accessible device (Col. 12: Lines 25-31); receive the second user attribute from the ad daemon (Col. 17: Lines 1-7, ad selected based on attribute below a threshold).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status checking abilities of Yang as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par. [0023]).  Determining a device status of the user to an advertisement opportunity would enable the system to improve the targeting of the content to be provided.
Regarding claim 36, Wang does not explicitly disclose sending a device status update to the ad daemon after receiving the confirmation and before an advertisement is displayed in the  ad opportunity as part of verifying whether the network accessible device is associated with the second user attribute.  Khambete teaches sending a device status update to the ad daemon (Par. [0137]) after receiving the confirmation and before an advertisement is displayed in the ad opportunity as part of verifying whether the network accessible device is associated with the second user attribute (Par. [0166], advertisement to be submitted for advertisement has not been uploaded yet).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 37, Wang does not explicitly disclose wherein the advertisement engine cancels sending the first advertisement based on the device status update.  Yang teaches wherein the advertisement engine cancels sending the advertisement to the network accessible device before transmission of the advertisement is complete based on the device status update (Col. 17: Lines 1-7, ad selected based on attribute below a threshold).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status checking abilities of Yang as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par. [0023]).  Determining a device status of the user to an advertisement opportunity would enable the system to improve the targeting of the content to be provided.

Claims 2, 3, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0086215 A1), hereinafter Wang, in view of Khambete (US 2009/0298480 A1) and Edwards (US 2015/0066656 A1).
Regarding claim 2, Wang does not explicitly disclose wherein the advertisement engine selects a secondary advertiser of a plurality of secondary advertisers and a second advertisement of the secondary advertiser is displayed on the first network accessible device in the first ad opportunity.  Edwards teaches wherein the advertisement engine selects a secondary advertiser of a plurality of secondary advertisers and a second advertisement of the secondary advertiser is displayed on the first network accessible device in the first ad opportunity (Par. [0027], advertisement is replaced).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang and Khambete to include the secondary advertisement abilities of Edwards as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par.[0023]).  Enabling secondary advertisers to provide secondary advertisements to an advertisement opportunity system would enable the system to improve the targeting of the content to be provided. 
Regarding claim 3, Wang does not explicitly disclose before verifying whether the first network accessible device is associated with at least the second user attribute associated with the ad campaign, the advertisement engine sends a plurality of advertisement requests to a plurality of secondary advertiser servers respectively associated with the plurality of secondary advertisers before receiving a results of probing the first network accessible device.  Edwards teaches wherein the advertisement engine sends a plurality of advertisement requests to a plurality of secondary advertiser servers respectively associated with the plurality of secondary advertisers before receiving a results of probing the first network accessible device (Par. [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang and Khambete to include the secondary advertisement abilities of Edwards as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par.[0023]).  Enabling secondary advertisers to provide secondary advertisements to an advertisement opportunity system would enable the system to improve the targeting of the content to be provided.
Regarding claim 34, Wang does not explicitly disclose before verifying whether the first network accessible device is associated with at least the second user attribute associated with the ad campaign, the advertisement engine sends a plurality of advertisement requests to the plurality of secondary advertiser servers respectively associated with the plurality of second advertisers before receiving a results of probing the first network accessible device; selecting the second advertisement from one of the plurality of second advertising servers.  Edwards teaches before verifying whether the first network accessible device is associated with at least the second user attribute associated with the ad campaign, the advertisement engine sends a plurality of advertisement requests to the plurality of secondary advertiser servers respectively associated with the plurality of second advertisers before receiving a results of probing the first network accessible device (Par. [0030]); and selecting the second advertisement from one of the plurality of second advertising servers (Par. [0027], advertisement is replaced).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang and Khambete to include the secondary advertisement abilities of Edwards as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par.[0023]).  Enabling secondary advertisers to provide secondary advertisements to an advertisement opportunity system would enable the system to improve the targeting of the content to be provided.

Claims 9, 10, 11, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0086215 A1), hereinafter Wang, in view of Khambete (US 2009/0298480 A1) and Singh et al. (US 2014/0279722 A1), hereinafter Singh.
Regarding claim 9, Wang does not explicitly disclose wherein the first opportunity attribute included in the first notice is inaccurate, and wherein canceling sending the first advertisement is based at least on part on detecting that the in the first opportunity attribute is inaccurate.  Khambete teaches wherein canceling sending the first advertisement is based at least on part on detecting that the in the first opportunity attribute is inaccurate (Par. [0550], geographic and time sensitive targeting – ads delivered for specific attributes associated with the user and device; system determines lack of association with the device attributes outside of location and time of day).  Singh teaches wherein the first opportunity attribute included in the first notice is inaccurate (Par. [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang and Khambete to include the attribute correction abilities of Singh as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par. [0023]).  Enabling a correction of inaccurate attributes to use in an advertisement opportunity system would enable the system to improve the targeting of the content to be provided.
Regarding claim 10, Wang does not explicitly disclose wherein the results of querying the user profile repository is a first user profile, and the first opportunity attribute is corrected based on the first user profile.  Singh teaches wherein the results of querying the user profile repository is a first user profile, and the first opportunity attribute is corrected based on the first user profile (Par. [0048], correct attribute).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang and Khambete to include the attribute correction abilities of Singh as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par. [0023]).  Enabling a correction of inaccurate attributes to use in an advertisement opportunity system would enable the system to improve the targeting of the content to be provided.
Regarding claim 11, Wang discloses wherein the probe determines that the first network accessible device lacks association with the first opportunity attribute (Par. [0099]).
Regarding claim 38, Wang does not explicitly disclose wherein the first opportunity attribute included in the notice includes an inaccuracy, and the inaccuracy is indicated by the probe, and wherein canceling sending the advertisement is based at least in part on detecting the inaccuracy in the first opportunity attribute.  Khambete teaches wherein canceling sending the advertisement is based at least in part on detecting the inaccuracy in the first opportunity attribute (Par. [0550], geographic and time sensitive targeting – ads delivered for specific attributes associated with the user and device; system determines lack of association with the device attributes outside of location and time of day).  Singh teaches wherein the first opportunity attribute included in the first notice is inaccurate, and the inaccuracy is indicated by the probing (Par. [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang to include the device status abilities of Khambete as a need exists to provide data and analysis for improved targeting of advertisement (Khambete, Par. [0553]).  The timeliness of the advertisement and its location sensitivity and the relevance of the promotional message to the target user together to produce an increase in the effectiveness of the advertisement.  Additionally, it would have been obvious to one of ordinary still in the art to include in the advertisement opportunity system of Wang the device status abilities as taught by Khambete since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement opportunity system of Wang and Yang to include the attribute correction abilities of Singh as a need exists to provide data and analysis for improved targeting of advertisement (Wang, Par. [0023]).  Enabling a correction of inaccurate attributes to use in an advertisement opportunity system would enable the system to improve the targeting of the content to be provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621